Citation Nr: 0825003	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of the adjustment of death pension benefits 
based upon changed income.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
December 1957.  The appellant has been awarded death pension 
benefits as the veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that adjusted 
the appellant's death pension benefits based upon a change in 
her annual income and her annual countable unreimbursed 
medical expenses.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The appellant's death pension benefits were reduced, in part, 
because in 2006 her annual medical expenses countable for VA 
death pension purposes decreased from $1484.00 annually to 
$514.00 annually.  It is not clear to the Board, however, how 
the annual countable medical expenses for 2006 were derived.  
In a January 2006 Improved Pension Eligibility Verification 
Report (EVR), the appellant stated that she was unsure what 
her annual countable medical expenses would be.  She did not 
submit a Medical Expense Report detailing her expenses.  
Because it is not clear to the Board how it was determined 
that the appellant's annual medical expenses countable for VA 
death pension purposes decreased from $1484.00 annually to 
$514.00 annually, the Board finds that a remand is necessary 
in order to obtain an updated EVR and information pertaining 
to unreimbursed medical expenses from the year 2006 to the 
present.  

In addition, in order to ascertain whether the appellant's 
death pension benefits were appropriately adjusted, the RO 
should associate with the claims file a paid due audit for 
the appellant from 2006 to the present.

Finally, because the appellant's current financial status is 
not of record, an updated Financial Status Report should be 
obtained from the appellant on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the appellant an 
updated EVR and information 
pertaining to unreimbursed medical 
expenses from the year 2006 to the 
present (EVR and Form 21-8416, 
Medical Expense Report), and 
associate that information with 
the claims file.

2.  Associate with the claims file 
a paid due audit for the appellant 
from 2006 to the present.

3.  Obtain from the appellant a 
current Financial Status Report, 
and associate that information 
with the claims file.

4.  Then, readjudicate the 
appellant's claim.  If the 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  
Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

